


110 HRES 804 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 804
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Ms. Hooley (for
			 herself, Mr. Ellison,
			 Mr. Markey,
			 Mr. Cohen,
			 Mr. Doggett,
			 Mr. Holt, Mr. Larson of Connecticut,
			 Mrs. McCarthy of New York,
			 Mr. Murtha,
			 Mrs. Capps,
			 Mr. Grijalva,
			 Mr. Filner,
			 Mr. Nadler,
			 Ms. Lee, Ms. Loretta Sanchez of California,
			 Mr. Stark,
			 Mr. Abercrombie,
			 Mr. DeFazio,
			 Ms. Berkley,
			 Ms. McCollum of Minnesota,
			 Ms. Jackson-Lee of Texas,
			 Mr. Johnson of Georgia,
			 Mr. Wynn, Mr. Rothman, Mr.
			 Wexler, Ms. Linda T. Sánchez of
			 California, Ms. Clarke,
			 Mr. Farr, Mr. Cummings, Ms.
			 Woolsey, Mr. Udall of
			 Colorado, Mr. Wu,
			 Mr. Rodriguez,
			 Mrs. Napolitano,
			 Mr. Rahall,
			 Mr. Reyes,
			 Mr. Baca, Mr. McDermott, Ms.
			 Hirono, Ms. Waters,
			 Mr. Van Hollen,
			 Mr. Kanjorski,
			 Ms. Zoe Lofgren of California,
			 Ms. Roybal-Allard,
			 Mr. Kennedy,
			 Mr. Moore of Kansas,
			 Mrs. Boyda of Kansas,
			 Mr. Inslee,
			 Mr. Holden, and
			 Mr. Michaud) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the House has lost confidence in the performance of
		  Consumer Product Safety Commission Chairman Nancy Nord, and urging the
		  President to request her resignation.
	
	
		Whereas, at this critical time before the holiday
			 gift-giving season, it is vital that Americans can trust and know that products
			 they purchase are safe;
		Whereas there have been over 21 million children’s
			 products recalled this year and it has become clear that acting Consumer
			 Product Safety Commission Chairman Nancy Nord is part of the problem, not the
			 solution;
		Whereas, although the Consumer Product Safety Commission
			 is an agency in distress, with only 401 employees down from over 1,000 in 1980,
			 when asked in a Senate hearing if an increase in funding would help to better
			 do her job, Chairman Nord refused to give an affirmative answer;
		Whereas it has come to light that Chairman Nord has
			 traveled at the expense of the industries the Consumer Product Safety
			 Commission is charged with regulating, including trips sponsored by lobbying
			 groups and lawyers representing the makers of hazardous recalled
			 products;
		Whereas Chairman Nord is in effect protecting the
			 companies that manufacture these dangerous products rather than protecting
			 American consumers;
		Whereas Chairman Nord is either unwilling or unable to do
			 the job with which she has been entrusted and has rejected Congress’s efforts
			 to expand the agencies authority and resources; and
		Whereas, as Chairman Nord made a statement refusing to
			 resign, she has placed the onus upon Congress to urge the President to ask for
			 her resignation: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)has lost confidence
			 in Consumer Product Safety Commission Acting Chairman Nancy Nord; and
			(2)urges the
			 President to request her resignation and to nominate a new candidate more
			 capable of serving as the head of the Consumer Product Safety
			 Commission.
			
